Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the steps that are conducted in Fig. 4 and Fig. 5 as described in the specification. The drawing should be amended to show more detail than just the reference numbers for each of the steps that make up both Fig. 4 and Fig. 5.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 1, “determining states” should be --determining the states--
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
In line 1, “determining states” should be --determining the states--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "minimum" in claim 1 is a relative term which renders the claim indefinite.  The term "minimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what minimum is meant to refer to in relation to the range control command and the speed control command as the term minimum is not connected to either the first or second parameters in the claim nor is the term minimum connected to the arbitration 
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "minimum" in claim 13 is a relative term which renders the claim indefinite.  The term "minimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what minimum is meant to refer to in relation to the range control command and the speed control command as the term minimum is not connected to either the first or second parameters in the claim nor is the term minimum connected to the arbitration routine. As such, it is unclear if the minimum is meant to refer to either a physical parameter such as speed, acceleration, etc., the first or second parameters associated with the control commands of the claim or some other value that is evaluated by the arbitration routine. In addition, if the minimum refers to the parameters it is unclear if it is meant to mean the desired longitudinal state is associated with the minimum of either the first parameter or the second parameter, i.e. only the parameter which is the 
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "minimum" in claim 18 is a relative term which renders the claim indefinite.  The term "minimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what minimum is meant to refer to in relation to the range control command and the speed control command as the term minimum is not connected to either the first or second parameters in the claim nor is the term minimum connected to the arbitration routine. As such, it is unclear if the minimum is meant to refer to either a physical parameter such as speed, acceleration, etc., the first or second parameters associated with the control commands of the claim or some other value that is evaluated by the arbitration routine. In addition, if the minimum refers to the parameters it is unclear if it is meant to mean the desired longitudinal state is associated with the minimum of either the first parameter or the second parameter, i.e. only the parameter which is the smaller of the two, a minimum of the first parameter and a minimum of the second parameter, i.e. the smallest value of both parameters, or some other interpretation.  Claims 19-20 are rejected by virtue of their dependency on claim 18. For purposes of examination, the Examiner has interpreted the term to mean the longitudinal state is associated with the smaller of either the first parameter or the second parameter based on the Examiner’s best understanding of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-15, and 18-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yershov (US Patent Application Publication 2019/0227550), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Yershov discloses:
A method for autonomously controlling a subject vehicle, including: (Par 2 and 74)
determining states of a plurality of parameters, including parameters associated with a trajectory for the subject vehicle (Par 83)
and parameters associated with a control reference determined for the subject vehicle
executing a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters; (Par 94-97)
executing a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters; (Par 88-93)
executing an arbitration routine to evaluate the range control command and the speed control command; (Par 98-101)
and controlling operation of the subject vehicle to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the range control command and the speed control command. (Par 98-101)

Regarding Claim 2:
Yershov discloses, as shown in the rejection above, the limitations of claim 1.
Yershov further discloses:
wherein the parameters associated with the control reference determined for the subject vehicle comprise parameters associated with a finite point on a horizon. (Par 94-97)


Regarding Claim 3:
Yershov discloses, as shown in the rejection above, the limitations of claim 1.
Yershov further discloses:
wherein the parameters associated with the control reference determined for the subject vehicle comprise parameters associated with a desired stop point for the subject vehicle. (Par 94-99)

Regarding Claim 4:
Yershov discloses, as shown in the rejection above, the limitations of claim 1.
Yershov further discloses:
wherein determining states of the plurality of parameters further include determining parameters associated with a trajectory for a target vehicle proximal to the subject vehicle. (Par 94-97)

Regarding Claim 10:
Yershov discloses, as shown in the rejection above, the limitations of claim 1.
Yershov further discloses:
wherein controlling operation of the subject vehicle to achieve the desired longitudinal state comprises controlling operation of the subject vehicle to accelerate. (Par 52, 87, and 91-92)

Regarding Claim 11:
Yershov discloses, as shown in the rejection above, the limitations of claim 1.
Yershov further discloses:
wherein controlling operation of the subject vehicle to achieve the desired longitudinal state comprises controlling operation of the subject vehicle to decelerate. (Par 52, 87, and 91-92)

Regarding Claim 12:

Yershov further discloses:
wherein controlling operation of the subject vehicle to achieve the desired longitudinal state comprises controlling operation of the subject vehicle to achieve a stopped state at a predetermined location. (Par 65-66, Par 98-99, Par 110-111)

Regarding Claim 13:
Yershov discloses:
A method for controlling longitudinal motion of a subject vehicle, including: (Par 2 and 74)
determining states of a plurality of parameters, including parameters associated with a trajectory for the subject vehicle (Par 83)
and parameters associated with a control reference determined for the subject vehicle; (Par 75-80)
executing a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters; (Par 94-97)
executing a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters; (Par 88-93)
executing an arbitration routine to evaluate the range control command and the speed control command; (Par 98-101)
and controlling operation of the subject vehicle to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the range control command and the speed control command. (Par 98-101)

Regarding Claim 14:
Yershov discloses, as shown in the rejection above, the limitations of claim 13.
Yershov further discloses:
wherein the parameters associated with the control reference determined for the subject vehicle comprise parameters associated with a finite point on a horizon and parameters associated with a desired stop point for the subject vehicle. (Par 94-99)

Regarding Claim 15:
Yershov discloses, as shown in the rejection above, the limitations of claim 13.
Yershov further discloses:
wherein determining states of the plurality of parameters further include determining parameters associated with a trajectory for a target vehicle proximal to the subject vehicle. (Par 94-97)

Regarding Claim 18:
Yershov discloses:
A subject vehicle, comprising: (Par 50, AV 100 Fig. 1)
a propulsion system, (Par 52, Functional Devices 102 Fig. 1)
a wheel braking system, (Par 52, braking 103 Fig. 1)
a longitudinal motion control system, (Par 51, AV system 120 Fig. 1)
a Global Position System (GPS) sensor, (Par 54, Sensors 121 Fig. 1)
a navigation system, (Par 51 and 62, Process integrated by hardware, etc.)
a telematics device
a spatial monitoring system, (Par 55, Sensors)
and a human-machine interface (HMI) system; (Par 63, Interface devices 150)
and a controller, in communication with the propulsion system, the wheel braking system, the longitudinal motion control system, the Global Position System (GPS) sensor, the navigation system, the telematics device, the spatial monitoring system, and the human-machine interface (HMI) system, the controller including an instruction set, the instruction set executable to: (Par 51 and 61, Computing Devices 146 and 148 Fig. 1)
determine states of a plurality of parameters, including parameters associated with a trajectory for the subject vehicle (Par 83) 
and parameters associated with a control reference determined for the subject vehicle (Par 75-80)
execute a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters, (Par 94-97)
execute a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters, (Par 88-93)
execute an arbitration routine to evaluate the range control command and the speed control command, (Par 98-101
and control operation of the propulsion system, the wheel braking system, and the longitudinal motion control system to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the range control command and the speed control command. (Par 98-101)


Yershov discloses, as shown in the rejection above, the limitations of claim 18.
Yershov further discloses:
wherein the parameters associated with a control reference determined for the subject vehicle comprise parameters associated with a finite point on a horizon, parameters associated with a desired stop point for the subject vehicle, and parameters associated with a trajectory for a target vehicle proximal to the subject vehicle. (Par 94-99)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yershov (US Patent Application Publication 2019/0227550), as applied to claims 1, 13, and 18, respectively Ito (US Patent Application Publication 2020/0207347), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Yershov discloses, as shown in the rejection above, the limitations of claim 1.
Yershov further discloses:
wherein executing the speed control routine to determine the speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes: determining a desired speed profile; (Yershov: Par 88-93)
executing a linear quadratic speed control routine to determine a first acceleration command based upon the desired speed profile; (Yershov: Par 88-93, Yershov teaches the use of smoothing changing speed behavior planning and gives as a possible example a combined linear and quadratic function)
determining a desired stop point; determining a distance to the desired stop point; (Yershov: Par 98-99)
executing a second speed control routine to determine a second acceleration command based upon the distance to the desired stop point and the desired speed profile; (Yershov: Par 98-99)

Yershov does not appear to explicitly disclose:
and selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance.


As such, Ito teaches
and selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance. (Ito: Par 12 and 43)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the threshold distance to activate deceleration control as taught by the system and method of Ito to the speed behavior planning of Yershov. Both Ito and Yershov teach systems and methods for a vehicle to stop at a target stopping point and it would have been obvious to add the threshold distance for activating deceleration control as taught by Ito to the stopping candidate behavior as taught by Yershov in order to prevent the vehicle from becoming unstable due to deceleration control. A person of ordinary skill in the art would have been motivated to combine the teachings of Yershov and Ito because of the motivation found in Par 44 of Ito and would improve Yershov by preventing the vehicle from becoming unstable due to deceleration control.

Regarding Claim 6:
The combination of Yershov and Ito teaches, as shown in the rejection above, the limitations of claim 5.
Yershov further teaches:
further comprising selecting the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance. (Ito: Par 12 and 43)

Regarding Claim 7:	
The combination of Yershov and Ito teaches, as shown in the rejection above, the limitations of claim 5.
Yershov further teaches:
wherein determining the distance to the desired stop point comprises determining a geographic location of the desired stop point, (Yershov: Par 94-99)
and wherein executing the second speed control routine to determine the second acceleration command comprises determining the second acceleration command to achieve zero vehicle speed at the desired stop point. (Yershov: Par 94-99)

Regarding Claim 16:
Yershov discloses, as shown in the rejection above, the limitations of claim 13.
Yershov further discloses:
wherein executing the speed control routine to determine the speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes: determining a desired speed profile; (Yershov: Par 88-93)
executing a linear quadratic speed control routine to determine a first acceleration command based upon the desired speed profile
determining a desired stop point; determining a distance to the desired stop point; (Yershov: Par 98-99)
executing a second speed control routine to determine a second acceleration command based upon the distance to the desired stop point and the desired speed profile; (Yershov: Par 98-99)
Yershov does not appear to explicitly disclose:
selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance.
and selecting the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance.

Yershov teaches a system and method that calculates candidate speed behaviors for multiple scenarios and gives in Par 98-99 examples of the calculation of two different speed behaviors wherein one of the two is meant to stop the vehicle. Ito more specifically teaches the use of threshold distances for the activation of deceleration control to stop the vehicle. Specifically, Ito teaches only activating the deceleration control when the distance from the vehicle to the deceleration target is below a threshold distance.
As such, Ito teaches
selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance
and selecting the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance. (Ito: Par 12 and 43)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the threshold distance to activate deceleration control as taught by the system and method of Ito to the speed behavior planning of Yershov. Both Ito and Yershov teach systems and methods for a vehicle to stop at a target stopping point and it would have been obvious to add the threshold distance for activating deceleration control as taught by Ito to the stopping candidate behavior as taught by Yershov in order to prevent the vehicle from becoming unstable due to deceleration control. A person of ordinary skill in the art would have been motivated to combine the teachings of Yershov and Ito because of the motivation found in Par 44 of Ito and would improve Yershov by preventing the vehicle from becoming unstable due to deceleration control.

Regarding Claim 17:	
The combination of Yershov and Ito teaches, as shown in the rejection above, the limitations of claim 16.
Yershov further teaches:
wherein determining the distance to the desired stop point comprises determining a geographic location of the desired stop point, (Yershov: Par 94-99)
and wherein executing the second speed control routine to determine the second acceleration command comprises determining the second acceleration command to achieve zero vehicle speed at the desired stop point. (Yershov: Par 94-99)

Regarding Claim 20:
Yershov discloses, as shown in the rejection above, the limitations of claim 18.

wherein the instruction set executable to execute the speed control routine to determine the speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes an instruction set executable to: determine a desired speed profile, (Yershov: Par 88-93)
execute a linear quadratic speed control routine to determine a first acceleration command based upon the desired speed profile, (Yershov: Par 88-93, Yershov teaches the use of smoothing changing speed behavior planning and gives as a possible example a combined linear and quadratic function)
determine a desired stop point, determine a distance to the desired stop point, (Yershov: Par 98-99)
execute a second speed control routine to determine a second acceleration command based upon the distance to the desired stop point and the desired speed profile, (Yershov: Par 98-99)

Yershov does not appear to explicitly disclose:
select the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance,
and select the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance.

Yershov teaches a system and method that calculates candidate speed behaviors for multiple scenarios and gives in Par 98-99 examples of the calculation of two different speed behaviors wherein one of the 
As such, Ito teaches
select the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance, (Ito: Par 12 and 43)
and select the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance. (Ito: Par 12 and 43)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the threshold distance to activate deceleration control as taught by the system and method of Ito to the speed behavior planning of Yershov. Both Ito and Yershov teach systems and methods for a vehicle to stop at a target stopping point and it would have been obvious to add the threshold distance for activating deceleration control as taught by Ito to the stopping candidate behavior as taught by Yershov in order to prevent the vehicle from becoming unstable due to deceleration control. A person of ordinary skill in the art would have been motivated to combine the teachings of Yershov and Ito because of the motivation found in Par 44 of Ito and would improve Yershov by preventing the vehicle from becoming unstable due to deceleration control.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yershov (US Patent Application Publication 2019/0227550), as applied to claim 1 above, and further in view of Shimizu (US .

Regarding Claim 8:
Yershov discloses, as shown in the rejection above, the limitations of claim 18.
Yershov further discloses:
wherein executing the range control routine to determine the range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes: determining a range to a finite point on a horizon; (Yershov: Par 94-97)

Yershov does not appear to explicitly disclose:
determining a range rate;
and executing a proportional-derivative control routine to determine the range control command based upon the range and the range rate.

Yershov teaches the use of distances to determine candidate behaviors of the vehicle based on factors such as the speed of other moving objects in the environment including other vehicles in Par 94 and 97. Shimizu teaches the use of a variety of parameters including relative distance and speed that are used in equations that include proportional and derivative terms to determine the desired behavior of a vehicle when following another vehicle.
As such, Shimizu teaches:
determining a range rate; (Shimizu: Par 39-42)
and executing a proportional-derivative control routine to determine the range control command based upon the range and the range rate. (Shimizu: Par 44-56)
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yershov (US Patent Application Publication 2019/0227550) in view of Shimizu (US Patent Application Publication 2019/0391259), as applied to claim 8 above, and further in view of Ishizu (US Patent Application Publication 2002/0173896), based on the claim language as best understood by the Examiner.

Regarding Claim 9:
The combination of Yershov and Ishizu teach, as shown in the rejection above, the limitations of claim 8.
Modified Yershov does not appear to explicitly teach:
wherein the proportional-derivative control routine comprises a critically damped control routine.

Modified Yershov teaches a feedback control system that uses proportional derivative control to as part of the equations used to determine the acceleration command for inter-vehicle distance control with one of the parameters used being the target inter-vehicle distance in Par 54 of Shimizu. Similarly, Ishizu teaches a system and method for controlling inter-vehicle distance that calculates the target inter-
As such, Ishizu teaches:
wherein the proportional-derivative control routine comprises a critically damped control routine. (Ishizu: Par 74-80)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the critical damping factor as taught by the system and method of Ishizu to the behavior control as taught by modified Yershov. Both Ishizu and modified Yershov teach systems which control a vehicle following a preceding vehicle and it would have been obvious to add the critical damping of the equations to calculate the target inter-vehicle distance as taught by Ishizu to the proportional derivative calculations of modified Yershov to prevent a fluctuation tendency and to improve a response characteristic. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Yershov and Ishizu because of the motivation found in Par 79 of Ishizu and would improve modified Yershov by preventing a fluctuation tendency and improving the response characteristics of the calculations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Etoh (US 4621705) is pertinent because it teaches a system for controlling a vehicle that uses inter-vehicle distance and change rate of inter-vehicle distance to calculate the appropriate parameters to control vehicle speed.
Kudo (US 2020/0094831) is pertinent because it teaches a vehicle controlling apparatus that determines an appropriate temporary stopping location for a vehicle.
Kohlhuber (US 2020/0148179) is pertinent because it teaches a system and method for automatically guiding a vehicle to a standstill.
Schramm (US 2012/0215415) is pertinent because it teaches a method for operating a driver assistance system that regulates the speed of the vehicle based on multiple phases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday through Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        


/Nadeem Odeh/Primary Examiner, Art Unit 3669